Title: To Thomas Jefferson from James Jay, 2 January 1809
From: Jay, James
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     New York Jany. 2. 1809—
                  
                  On a presumption that the information contained in the enclosed paper will be agreeable, I do myself the pleasure to send it to you. It certainly affords great reason to think that if the Embargo be continued, and vigorously executed, it will answer the End. Some measures should be taken to render it more effectual in this Port. With the Compts. of the Season I remain
                  Dear Sir Your Most Obt. Servt.
                  
                     James Jay
                     
                  
               